 1   Bird & Van Dyke, Inc.
     A Professional Law Corporation
 2
     David S. Van Dyke, CABN 154402
 3   Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
 4   Suite B300
     Stockton, CA 95207
 5
     Telephone      209.478.9950
 6   Facsimile      209.478.9954
     Attorneys for Defendant DARON TARVER
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                        Case No.: 2:18-CR-0223 TLN
11
                      Plaintiff,
12
     vs.                                                  STIPULATION TO CONTINUE STATUS
13                                                        CONFERENCE AND FINDINGS AND
14   DARON TARVER,                                        ORDER

15                    Defendant.
16

17                                              STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, and the defendant, by
19
     and through his counsels of record, hereby stipulate as follows:
20

21         1. The parties are set to appear on January 31, 2019 at 9:30 a.m. for status. By this
22
              stipulation, the defendant now moves to continue status conference until March 14, 2019,
23
              at 9:30 a.m., and to exclude time from January 31, 2019 to March 14, 2019. Based on the
24

25
              amount of discovery so far provided, counsels for defendant need additional time to

26            properly prepare a defense. Counsels for the defendant believe that failure to grant the

27            above requested continuance would deny them the reasonable time necessary for
28

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER EXCLUDING TIME
     PAGE: 1
 1          effective preparation, taking into account the exercise of due diligence and the
 2
            Government does not object to the continuance.
 3

 4      2. Based on the above-stated findings, the ends of justice served by continuing the case as
 5
            requested outweigh the interest of the public and the defendant in a trial within the
 6
            original dates prescribed by the Speedy Trial Act.
 7

 8
        3. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et seq,
 9
            within which trial must commence, the time period of January 31, 2019 to March 14,
10
            2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv),
11

12          Local Code T4, because it results from a continuance granted by the Court at the

13          defendant’s request on the basis of the Court’s findings that the ends of justice served by
14
            taking such action outweigh the best interest of the public and the defendant in a speedy
15
            trial. Nothing in this stipulation and order shall preclude a finding that other provisions of
16
            the Speedy Trial Act dictate that additional time periods are excludable from the period
17

18          within which a trial must commence.

19
     IT IS SO STIPULATED.                                  Respectfully submitted,
20

21   Dated: January 24, 2019                               ___/s/ Mary Ann F. Bird_____________
                                                           MARY ANN F. BIRD
22                                                         Attorney for DARON TARVER
23

24   Dated: January 24, 2019                               NICOLA T. HANNA
                                                           United States Attorney
25
                                                           ___/s/ Veronica Dragalin_____________
26
                                                           VERONICA DRAGALIN
27                                                         Assistant United States Attorney

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER EXCLUDING TIME
     PAGE: 2
 1                               FINDINGS AND ORDER
 2

 3
     IT IS SO ORDERED.
 4
     DATED: January 25, 2019
 5
                                               Troy L. Nunley
 6                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER EXCLUDING TIME
     PAGE: 3
